Citation Nr: 0933373	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, claimed as posttraumatic stress disorder, an 
adjustment disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1968 to December 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and November 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.

In June 2009 the Veteran testified before the undersigned via 
video teleconference.  A transcript has been incorporated 
into the record.  The record was held open for 30 days for 
additional evidence.  Additional evidence was submitted with 
a waiver of RO review.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision in which the RO 
denied service connection for an adjustment disorder, claimed 
as PTSD.  The Board observes that the Veteran submitted a 
separate statement in August 2007 as a claim for depression, 
anxiety, or a mental health condition, which was denied by 
the RO in a November 2007 rating decision (confirming and 
continuing the denial of service connection for an adjustment 
disorder, claimed as PTSD).  In consideration of a recent 
United States Court of Appeals for Veterans Claims (Court) 
decision, the Board has recharacterized the Veteran's 
psychiatric claim, as is now stated on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  See also Roebuck v. Nicholson, 20 
Vet. App. 307 (2006) (although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim).  





FINDINGS OF FACT

1.  The Veteran served in the waters of the Republic of 
Vietnam during the Vietnam era, and was awarded the Combat 
Action Ribbon.

2.  The record before the Board places the evidence in 
relative equipoise as to whether the Veteran has PTSD that is 
reasonably the result of in-service stressors during military 
service.


CONCLUSION OF LAW

An acquired psychiatric disability, claimed as PTSD, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303. 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran maintains that his in-service stressors include 
witnessing an accident where a shipmate was killed, being 
aboard another ship where they opened fire onto an 
unidentified ship that was perceived to be a threat, and 
assisting with rescuing Marines from combat activity.  The 
Veteran maintains that he received the Combat Action Ribbon 
as a result of his participation in those rescue activities.  

A review of service personnel records discloses that the 
Veteran served on active duty in the waters of the Republic 
of Vietnam during the Vietnam era and was awarded the Combat 
Action Ribbon.

Inasmuch as the record indicates that the Veteran was awarded 
the Combat Action Ribbon and that his claimed stressors 
relate to combat experiences, and in light of the fact that 
there is no evidence to the contrary, the Board finds that he 
did engage in combat with the enemy and concedes that he has 
the in-service stressor required for service connection for 
PTSD.  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  If VA determines that the Veteran 
engaged in combat with the enemy and that the alleged 
stressor is related to combat, then the Veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided 
that the claimed stressor is "consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service."  Id.  

Given that the Veteran's in-service combat stressor has been 
verified, to establish service connection the evidence must 
show (1) a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) and (2) medical evidence of a 
causal nexus between current symptomatology and the in-
service stressor(s).  With regard to these matters, the Board 
finds that the evidence is in equipoise.

A review of the Veteran's service treatment records finds a 
July 1972 clinical record of a psychiatric evaluation of the 
Veteran.  The examiner found situational reaction of 
adjustment, manifested by moderate depression and drug abuse.  
The Veteran's November 1972 Report of Medical Examination 
found his psychiatric evaluation clinically normal.  The 
Veteran separated from service in December 1972.  The Veteran 
submitted no private treatment records and his VA treatment 
records begin in 2000. 

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  Following 
the hearing, the Veteran submitted psychological testing 
data, dated in two separate years.  As this raw data was 
unaccompanied by any analysis or opinion by a medical 
practitioner, it is of little probative value to the Board.

A review of the Veteran's VA treatment records finds the 
first reference to PTSD in October 2000.  The examiner for 
this yearly physical noted "possible" PTSD and noted the 
Veteran had made an appointment at the mental health clinic 
for "possible" PTSD treatment.  In November 2000, the 
Veteran met with a VA social worker who noted the Veteran 
complained of a startle response and nightmares from Vietnam.   
A later November 2000 psychiatric evaluation noted the 
Veteran was in service and came under fire at times, saw 
someone die right in front of him, and had occasional dreams 
and intrusive thoughts about war.  The examining physician 
assessed depression, NOS; anxiety, NOS; and possible mild 
PTSD.  The Veteran received counseling intermittently, 
although the counseling referred almost entirely to 
depression.  A December 2002 treatment note, signed by the 
same physician who conducted the November 2000 evaluation, 
reported his PTSD stable.  Mental Health Clinic notes for 
2005 contain assessments of depression and anxiety.  In 2007 
the Veteran sought counseling at the Vet Center.  An April 
2007 Vet Center entry noted the Veteran was now experiencing 
"PTS" symptoms.  Individual counseling and group PTSD 
sessions continued throughout 2007 at the Vet Center.  The 
Veteran also received counseling at the VA medical center in 
2007 and 2008.  Those sessions as well focused largely on his 
depression. 

The Veteran was afforded a VA PTSD examination in May 2007.  
Taken earlier that May, before the VA examination, was a 
social and industrial survey of the Veteran.  This social and 
industrial survey examiner noted the claims file did not 
contain the Veteran's Vet Center counseling session notes.  
The survey examiner reported the Veteran's stressors as his 
witnessing of a fatal fall of a fellow seaman onboard ship, 
the explosion of a grenade three feet from the Veteran, and 
the Veteran's account of the award of the Combat Action 
Ribbon for his ship's actions in retrieving Marines from a 
beach soon to be overrun by the enemy. 

The VA examiner who conducted the VA PTSD examination later 
in May 2007 noted he reviewed the claims file and medical 
file extensively prior to the interview.  The VA examiner 
believed that the Veteran's proper diagnoses were adjustment 
disorder with depressed mood, with noted schizoid traits.  To 
this examiner, the Veteran did not report a criterion A 
stressor; while the Veteran reported receiving a Combat 
Action Ribbon, the examiner summarized the Veteran's account 
of the incident as one in which the Veteran was some distance 
from the combat and did not feel fear.  Nor did the Veteran 
report the hallmark characteristics of reexperiencing, 
avoidance, or heightened physiological arousal.  After 
testing, the examiner concluded as a whole, the tests results 
did not support a PTSD diagnosis.  The examiner noted the 
1972 psychiatric assessment was made while the Veteran was 
awaiting a court-martial and would be referred to today as an 
adjustment disorder with depressed mood, which the examiner 
considered to have resolved upon the Veteran's separation 
from service and reunion with his family.  The examiner noted 
the Veteran did not seek treatment for the years following 
service and that the current assessment of adjustment 
disorder was a separate and unrelated episode, rather than a 
continuation of that assessed in 1972.  

The record also contains evidence favorable to the Veteran's 
claim in the form of the 2007 Vet Center counseling notes and 
the October 2007 opinion statement by the VA social worker 
who counseled the Veteran multiple times over the course of 
2007.  This VA counselor's opinion described a number of 
symptoms that were found to fit the diagnostic criteria of 
PTSD and considered related to trauma the veteran experienced 
in Vietnam.  This counselor's opinion was based upon the his 
own treatment of the Veteran and review of the VA 
examination.  The counselor explained that a significant 
symptom of the Veteran's PTSD was his inability to recall 
important aspects of his war experience.  Noted 
symptomatology included distressing nightmares, feelings of 
estrangement from others, sleep difficulties, irritability, 
and anger problems, which caused the Veteran considerable 
distress in both social and occupational functioning.  The 
counselor also relayed the continuity of the Veteran's 
symptoms since his discharge from service and how those 
symptoms interfered with his employment and social 
relationships since service until the present.  See also 
August 2007 statement by Dr. S., which states that the 
Veteran has PTSD, and his PTSD symptoms were caused by trauma 
suffered while in the military in Vietnam.

While the VA examination was legally sufficient, the Board 
notes that the VA examiner did not have the benefit of the 
Vet Center treatment notes, which were added later to the 
record, or apparently the social and industrial survey taken 
prior to the examination.  That social and industrial survey 
detailed extensively the Veteran's account of his stressors, 
as well as his employment and social relationship 
difficulties sufficiently to contradict some of the the VA 
examiner's summarizations and his concluding assessment that 
the Veteran did not report any problems on the job and had 
had stable family and interpersonal relationships.  The Board 
finds the October 2007 VA counselor's assessment of the 
Veteran's psychiatric disability to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file and the thoroughness and 
detail of the opinion.)  Additionally, the Board points out 
that several diagnoses of PTSD are of record, see VA 
counseling and treatment reports, and a medical provider has 
attributed his PTSD to service.  

In determining whether service connection is warranted for 
disease or disability, VA must settle on whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the above, the Board finds that the 
evidence is in equipoise as to whether the Veteran currently 
suffers from PTSD that was incurred as a result of his 
stressors in Vietnam.  Consequently, reasonable doubt should 
be resolved in his favor and service connection for an 
acquired psychiatric disability, claimed as PTSD, is, 
accordingly, granted.

As an aside, the Board notes that diagnoses of depression and 
an adjustment disorder have also been made.  These disorders 
appear to be part and parcel of the Veteran's PTSD.  Thus, no 
additional consideration of these matters is warranted and 
the claim in this regard is moot.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.  The Veteran is 
not prejudiced by the Board's appellate review.





ORDER

Service connection for an acquired psychiatric disability, 
claimed as PTSD, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


